DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application 16562279 and/or that of US Patent No. 9704283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 7/26/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-20 under this statute have been withdrawn. The Examiner agrees that, as amended, the claims sufficiently integrate the abstract idea into a practical application such as the use of rendering a computer graphics scene which would be understood as then imparting the benefits of such rendering the computer graphics rendering system.
Applicant’s arguments, see “REMARKS”, filed 7/26/2021, with respect to the rejections of claims 1-20 as being anticipated by Jarosz have been fully considered and are persuasive.  The rejections of claims 1-20 supported by Jarosz have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim language when considered as a whole.
The Examiner notes that Applicant’s arguments on pages 5-8 of “REMARKS” noted above are considered persuasive as showing the amended claims now distinguish over the prior art of Jarosz, 
The Examiner is furthermore unable to find any prior art which combines such concepts as recited and includes, inter alia,.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613           
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613